


110 HR 6910 IH: American Innovation Act of

U.S. House of Representatives
2008-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6910
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2008
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a monetary prize for achievements in
		  overcoming scientific and technical barriers associated with the development
		  and production of alternative fuel vehicles, to remove certain restrictions on
		  the exploration, development, and production of mineral resources on Federal
		  lands, and to use the resulting Federal revenue to fund the monetary prize and
		  reduce the public debt.
	
	
		1.Short titleThis Act may be cited as the
			 American Innovation Act of
			 2008.
		2.DefinitionsFor purposes of this Act:
			(1)Eligible
			 contestantThe term eligible contestant
			 means—
				(A)a citizen or resident alien of the United
			 States; or
				(B)a private company
			 that is incorporated in the United States and that maintains a primary place of
			 business in the United States.
				(2)Outer
			 Continental ShelfThe term
			 Outer Continental Shelf has the meaning given such term in section
			 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331).
			(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Alternative Fuel
			 Vehicle Innovation Prize
			(a)In
			 generalThe Secretary shall
			 carry out a program to be referred to as the Alternative Fuel Vehicle
			 Innovation Prize to competitively award cash prizes to eligible
			 contestants in conformity with this Act to advance the research, development,
			 demonstration, and commercial application of alterative fuel vehicles.
			(b)Advertising and
			 solicitation of competitors
				(1)AdvertisingThe Secretary shall widely advertise prize
			 competitions to encourage broad participation in the program carried out under
			 subsection (a).
				(2)Announcement
			 through Federal Register noticeThe Secretary shall announce each
			 prize competition by publishing a notice in the Federal Register. This notice
			 shall include the subject of the competition, the duration of the competition,
			 the eligibility requirements for participation in the competition, the process
			 for participants to register for the competition, the amount of the prize, and
			 the criteria for awarding the prize.
				(c)Prizes;
			 Selection criteria
				(1)Grand
			 prize
					(A)In
			 generalThere shall be one grand prize of $10,000,000,000.
					(B)Prototype
			 requirementIn order to be eligible to receive the grand prize
			 under this section, an eligible contestant must produce a prototype of an
			 alternative fuel vehicle.
					(C)Selection
			 criteriaThe Secretary shall
			 develop, in consultation with the Secretary of Transportation and the Director
			 of the National Science Foundation, criteria on which to select the grand prize
			 winner. Such criteria shall include, at a minimum, the following
			 factors:
						(i)The extent to which the prototype will
			 reduce the reliance of the United States on foreign sources of energy.
						(ii)The
			 reduction in fuel costs of operating the prototype compared to a similar
			 non-alternative fuel vehicle.
						(iii)The extent to
			 which the prototype meets or exceeds Federal safety standards.
						(iv)Whether the
			 prototype has a fuel economy of at least 100 miles per gallon.
						(v)The
			 extent to which the prototype limits hazardous emissions compared to a
			 comparable non-alternative fuel vehicle.
						(vi)The
			 possibility of wide commercial application, including the production of
			 vehicles that are not hindered by lack of refueling infrastructure.
						(vii)The estimated
			 cost of the prototype, if it were mass-produced, and whether such cost is
			 equivalent to the cost of a comparable non-alternative fuel vehicle.
						(viii)Whether the
			 prototype could be mass-produced in the United States.
						(D)Deadline for
			 awarding grand prizeThe Secretary shall set a deadline of not
			 later than 5 years after the date of the enactment of this Act for awarding the
			 grand prize.
					(2)Additional
			 prizes
					(A)In
			 generalThe Secretary may choose to award no more than 5
			 additional prizes, with such additional prizes having a total combined value of
			 no more than $100,000,000.
					(B)Selection
			 criteriaWinners of additional prizes shall be selected based on
			 their demonstration of—
						(i)Substantial
			 advancements in specific areas of alternative vehicle technologies, components,
			 or systems; or
						(ii)transformational
			 changes in technology.
						(C)Deadline for
			 awarding additional prizesThe Secretary shall set a deadline of not
			 later than 5 years after the date of the enactment of this Act for awarding any
			 additional prizes.
					(d)Judging
				(1)In
			 generalThe Secretary shall appoint 5 individuals to serve as
			 judges for the purpose of selecting the prize winners under this section. The
			 judges shall select the grand prize winner based on the criteria developed
			 under subsection (c)(1)(C) and shall select any additional prize winners based
			 on the criteria described under subsection (c)(2)(B).
				(2)Judge
			 RequirementsIn order to be appointed as a judge, an individual
			 may not have a financial interest in any contestant and may not be an employee,
			 officer, director, agent, or family member of any contestant.
				(e)ReportNot
			 later than 60 days after all prizes are awarded under this section, the
			 Secretary shall transmit a report to the Congress containing—
				(1)a
			 list of award recipients;
				(2)a
			 description of the technologies developed by the award recipients; and
				(3)a
			 description of the actions being taken toward the commercial application of the
			 technologies developed by the award recipients.
				(f)Intellectual
			 propertyThe Federal
			 Government shall not, by virtue of offering or awarding a prize under this
			 section, be entitled to any intellectual property rights derived as a
			 consequence of, or in direct relation to, the participation by a participant in
			 a competition authorized by this section. This subsection shall not be
			 construed to prevent the Federal Government from negotiating a license for the
			 use of intellectual property developed for a prize competition under this
			 section. The Federal Government may seek assurances that technologies for which
			 prizes are awarded under this section are offered for commercialization in the
			 event an award recipient does not take, or is not expected to take within a
			 reasonable time, effective steps to achieve practical application of the
			 technology.
			(g)Waiver of
			 liabilityThe Secretary may
			 require participants to waive claims against the Federal Government for any
			 injury, death, damage, or loss of property, revenue, or profits arising from
			 the participants' participation in a competition under this section. The
			 Secretary shall give notice of any waiver required under this section in the
			 notice required by subsection (b)(2).
			(h)Authorization of
			 appropriationsThere are authorized to be appropriated from the
			 Innovation Trust Fund such sums as may be necessary to carry out the provisions
			 of this section.
			4.Innovation Trust
			 Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a trust fund to be known as the Innovation Trust
			 Fund, consisting of such amounts as may be appropriated or credited to
			 the Innovation Trust Fund as provided for in this section.
			(b)Transfers to the
			 trust fundThe Secretary of
			 the Treasury shall transfer to the Innovation Trust Fund out of the general
			 fund of the Treasury of the United States amounts equivalent to the funds
			 received in the Treasury that the Secretary of the Treasury, in consultation
			 with the Secretary of the Interior, determines are attributable to the
			 exploration for, development of, or production of oil, natural gas, or oil
			 shale located on Federal lands, including submerged lands, in the Outer
			 Continental Shelf or in the Arctic National Wildlife Refuge.
			(c)Investment
				(1)In
			 generalThe Secretary of the
			 Treasury shall invest such portion of the Innovation Trust Fund as is not in
			 his judgment required to meet current withdrawals. Such investments may be made
			 only in interest-bearing obligations of the United States. For such purpose,
			 such obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(2)Sale of
			 obligationsAny obligation
			 acquired by the Innovation Trust Fund may be sold by the Secretary of the
			 Treasury at the market price.
				(3)Interest on
			 certain proceedsThe interest
			 on, and the proceeds from the sale or redemption of, any obligations held in
			 the Innovation Trust Fund shall be credited to and form a part of the
			 Innovation Trust Fund.
				(d)Expenditures
			 from trust fundAmounts in
			 the Innovation Trust Fund shall be made available, as provided by appropriation
			 Acts—
				(1)to carry out the Alternative Fuel Vehicle
			 Innovation Prize described in section 3; and
				(2)to
			 reduce the public debt pursuant to section 5.
				(e)AvailabilityAmounts in the Innovation Trust Fund shall
			 remain available until expended.
			5.Public debt
			 reduction
			(a)In
			 generalThe Secretary of the
			 Treasury shall, from time to time, transfer to the special account established
			 by section 3113(d) of title 31, United States Code, amounts in the Innovation
			 Trust Fund that the Secretary of the Treasury determines are not required to
			 carry out the Alternative Fuel Vehicle Innovation Prize under section 3.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated from the
			 Innovation Trust Fund such sums as may be necessary to carry out this
			 section.
			6.Termination of
			 restrictions on oil and natural gas development on certain federal
			 lands
			(a)Outer
			 Continental Shelf
				(1)Termination of
			 laws prohibiting expenditures for natural gas leasing and preleasing
			 activitiesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil or natural gas leasing and preleasing activities for any area of the Outer
			 Continental Shelf shall have no force or effect.
				(2)Revocation of
			 existing Presidential withdrawalsAll existing withdrawals by the
			 President under the authority of section 12 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341) are hereby revoked and are no longer in effect with
			 respect to the leasing of areas for exploration for, and development and
			 production of, oil or natural gas.
				(3)Revocation of
			 existing Presidential authorityAll authorities given to the
			 President with respect to the leasing of Federal submerged lands of the Outer
			 Continental Shelf, given under section 12(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1341(a)), are hereby revoked, except in the interest of
			 national security or military operations.
				(b)Coastal Plain of
			 AlaskaSections 1002(i) and
			 1003 of the Alaska National Interest Lands Conservation Act (16 U.S.C. 3142(i)
			 and 3143) are repealed.
			
